


EXHIBIT 10.1


GENERAL RELEASE
    
I, Mark Wesley, of 5019 Beach Drive SW, Seattle, WA 98136, for good and adequate
consideration (specifically the consideration set forth in Attachment 1), hereby
release and absolutely and forever discharge PANERA, LLC, its owners,
predecessors, successors, franchisees, affiliates, assigns, officers, employees,
insurers, attorneys, investors and agents (hereinafter “Panera” and/or
“Company”), from any and all suits, claims, demands, debts, sums of money, wage
claims, overtime claims, damages, interest, attorneys’ fees, expenses, actions,
causes of action, judgments, accounts, promises, contracts, agreements, and any
and all claims in law or in equity, whether now known or unknown, which I ever
had, now have, or which I, my heirs, executors, administrators or assigns,
hereafter can, shall or may have against Panera arising from any events
occurring from the beginning of time to this date, arising directly or
indirectly out of, in connection with and/or in any manner relating to my
employment with and/or termination from Panera, including, but expressly not
limited to, any claims which I may have pursuant to the “Panera, L.L.C.
Confidential and Proprietary Information and Non-Compete Agreement” that I
signed on or about July 15, 2013 (the “Non-Compete Agreement”), as well as any
claims which I may have to recover damages of any kind, including back pay,
front pay, damages asserted for physical and emotional injuries, worker’s
compensation benefits, disability benefits, wage claims, overtime claims,
defamation claims, libel claims, or any claim to reinstatement and/or
employment, or any claims, actions, complaints or charges brought by me or on my
behalf or which could have been brought by me or on my behalf under the
Employment Retirement Income Security Act of 1974 (“ERISA”), the Americans with
Disabilities Act (“ADA”), Title VII of the Civil Rights Act, 42 U.S.C. §§2000(e)
et seq., the Age Discrimination in Employment Act (“ADEA”), the Older Workers
Benefits Protection Act (“OWBPA”), COBRA, any wage statute and/or regulation,
including, but not limited to, the Fair Labor Standards Act (“FLSA”), or under
any other federal, state, municipal, city, town or common law.


In addition, and not intending in any way to limit the scope of this General
Release, I expressly agree to comply with all the obligations contained in the
Non-Compete Agreement.


I further waive my right to any monetary recovery should any federal, state, or
local administrative agency pursue any claim(s) on my behalf arising out of or
related in any way to my employment with Panera and/or termination from Panera.


I further agree to dismiss with prejudice any and all pending claims against
Panera and I further agree not to file any claims against Panera relating to any
matter(s) arising from the beginning of time to the date of this General
Release.


    



Mark Wesley
General Release Prepared on October 9, 2015
Page 1 of 6

--------------------------------------------------------------------------------




I further agree and understand that, in addition to any other conditions that
may be set forth herein regarding the payment of the consideration, the
consideration is not due and payable until any and all pending matters against
Panera are withdrawn and/or dismissed with prejudice and Panera has been
notified in writing by the agency(ies) or court(s) of such withdrawal and/or
dismissal.


I further voluntarily waive any claims or rights that I may have to employment
by Panera. I also agree that Panera has no obligation whatsoever to hire me at
any time in the future. I also agree not to apply for or otherwise seek to be
employed by Panera.


I further agree to immediately return upon my effective termination date or such
other time as Panera may direct all property belonging to Panera (including, but
not limited to, computer, files, and reports) and I will not retain copies of
any property I return.


I further agree not to disclose any confidential or proprietary information
belonging and/or pertaining to Panera.


I further agree that I will not disclose or discuss any alleged claims against
Panera with anyone.


I further agree that I will not disclose or discuss the existence of this
General Release and/or the financial terms or any other provisions of this
General Release with anyone.


I further agree I will not make any disparaging remarks and/or statements about
Panera.


I further agree I will not make any remarks or statements that could harm
Panera.


Nothing in this General Release prohibits me from:


i)    Disclosing the monetary consideration obtained under this General Release
where disclosure is required by law; or


ii)    Disclosing this General Release for the sole purpose of finalizing and/or
enforcing this Agreement; or


iii)    Disclosing this General Release to my accountant for tax
purposes or my attorney; or


iv)    Disclosing any alleged claims and/or this General Release where
disclosure is required by law (which includes requests for disclosure from
discrimination enforcement agencies).


    



Mark Wesley
General Release Prepared on October 9, 2015
Page 2 of 6

--------------------------------------------------------------------------------




Except as provided above, I further agree that if I am contacted by any person,
group of persons, associations, corporations, partnerships or other entities
(including, but not limited to, any news media, radio, television, newspaper,
magazines, periodicals or any other publication of any type) regarding my
employment at Panera or my alleged claims against Panera and/or this General
Release, I will, in word or in substance, state that: “I have resolved all my
differences with Panera.”


I further agree to execute such forms as are reasonably necessary for processing
the consideration listed in Attachment 1.


I further agree and understand that all of the payments made pursuant to this
General Release should be made so as to comply with or be exempt from or not be
covered by Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), which includes, in the Company’s sole discretion, reasonably postponing
or accelerating the payment of any amounts due under this General Release as is
necessary to comply with, or be exempt from or not be covered by the
requirements of Section 409A of the Code.


I further understand that the payment of the consideration is not due until all
pre-conditions of this General Release have been completed, including the
expiration of the revocation period.


I expressly agree and understand that should I fail to comply with the terms of
this General Release and/or my post termination obligations generally set forth
in the Non-Compete Agreement; and as a result, continued payment of the
consideration set forth in Attachment 1 is discontinued, whatever consideration
paid up to the date of discontinuation is sufficient consideration. I further
agree that in addition to any other remedy Panera may have for a breach,
including, but not limited to specific performance of the provisions, I will pay
all reasonable attorney fees incurred by Panera pertaining to the breach and/or
its enforcement.


I understand that Panera is not admitting to any liability by agreeing to pay
the consideration identified herein.    


In case any one or more of the provisions contained in this General Release
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions of this General Release, this General Release shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein, and each provision of this General Release shall, if
necessary, be deemed to be independent of each other and each supported by valid
consideration.


The provisions of this General Release shall be construed in accordance with the
laws of the State of Washington. Venue for the resolution of any breach or
dispute arising out of this General Release shall be in any appropriate state or
federal court situated in the City of Seattle, Washington.


    



Mark Wesley
General Release Prepared on October 9, 2015
Page 3 of 6

--------------------------------------------------------------------------------




This General Release along with the terms of the Non-Compete Agreement are the
final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior discussions between
Panera and me. No modification of or amendment to this General Release or the
Non-Compete Agreement, nor any waiver of any rights under this General Release
or the Non-Compete Agreement, will be effective unless in writing and signed by
Panera and me.


This General Release is written in a manner which I understand and entitles me
to receive money which I would not have received apart from this General
Release.


By this General Release, Panera has given me written notice to consult an
attorney and I have been given the opportunity to consult with counsel of my own
choosing.


I have been given adequate time (including in excess of 21 days) to consider
this General Release before signing it, and if I should have signed it on or
before 21 days have elapsed, I do so voluntarily and with full knowledge of the
binding terms set forth in this General Release. Accordingly, I will make no
claim that this General Release is null and void should I sign it on or before
the 21 day period.


I have the right to revoke this General Release within eight (8) days of signing
it by notifying Liz Dunlap at 3630 S. Geyer Road, St. Louis, MO 63127, in
writing of my intention to do so.


By signing this General Release, I understand that I am waiving any rights or
claims arising under ERISA, ADA, ADEA, TITLE VII, OWBPA, COBRA, FLSA or under
any other federal, state, municipal, city, town or common law, including, but
not limited to, any claims I have filed and/or could file.


I acknowledge that the execution of this General Release is my own
free, voluntary and knowing act and deed.








/s/Mark Wesley 10/9/2015
Mark Wesley                         Date            









Mark Wesley
General Release Prepared on October 9, 2015
Page 4 of 6

--------------------------------------------------------------------------------




ATTACHMENT 1
Mark Wesley
Whereas, my last day of employment was September 21, 2015;


Whereas, I understand that other than the payments set forth below, all pay and
benefits cease effective September 21, 2015 and the Company will issue me a
COBRA notification (and other such termination documentation) consistent with
September 21, 2015 being my last day of employment;


Whereas, no consideration is due until the latter of the expiration of the
revocation period and/or withdrawal/dismissal of any pending claims as provided
for in the General Release and continued payment of the consideration is
contingent on my compliance with the terms of the General Release and/or my post
termination obligations generally set forth in the General Release (including
the obligations contained in the “Panera, L.L.C. Confidential and Proprietary
Information and Non-Compete Agreement” that I on signed on or about July 15.
2013);


Whereas, the consideration set forth below is subject to reduction as set forth
in Section 7.4 of the Non-Compete Agreement;


Whereas, the timing of the below payments is, as more fully set forth in the
General Release, subject to change based on Section 409A of the Code
considerations.


Now therefore, the consideration for my General Release is as follows:


The Company will pay me the maximum gross sum of
Four-hundred-eighty-nine-thousand, three-hundred dollars and zero cents
($489,300.00) payable in twenty-six (26) bi-weekly installments of
Eighteen-thousand, eight-hundred-nineteen dollars and twenty-three cents
($18,819.23), less applicable deductions/withholdings.


The Company will effectively pay the Company portion of my health and/or dental
insurance premium provided (a) I timely elect COBRA (with the “qualifying event”
for COBRA purposes being September 21, 2015; (b) I pay with post tax dollars the
full COBRA premiums and (c) said effective payment of “the Company portion of my
health and/or dental insurance premium” by Panera is in a manner Panera deems,
in its sole discretion, to be appropriate up to a maximum of 52 consecutive
weeks following my last day of employment.





Mark Wesley
General Release Prepared on October 9, 2015
Page 5 of 6

--------------------------------------------------------------------------------




I expressly agree and understand that should I failed to comply with the terms
of the General Release and/or my post termination obligations generally set
forth in the General Release (including the obligations contained in the
Non-Compete Agreement; and, as a result, continued payment of the consideration
is discontinued, whatever consideration paid up to the date of discontinuation
is sufficient consideration.


I agree to the above.


    
/s/ Mark Wesley
10/9/2015
Mark Wesley
Date
 
 





On behalf of the Company:


    
/s/ Elizabeth Dunlap
Elizabeth Dunlap
SVP & Chief People Officer
















Mark Wesley
General Release Prepared on October 9, 2015
Page 6 of 6